DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition unit, electrode unit, impedance measurement unit, electroencephalogram information presentation unit, decision unit, decision presentation unit, and output unit in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “Acquisition unit” is interpreted as a processor, as mentioned in paragraph 0059. “Electrode unit” is interpreted as electrodes, as mentioned in paragraph 0047. “Impedance measurement unit” is interpreted as a processor, as mentioned in paragraphs 0049-0050. “Output unit” is interpreted as a processor, as mentioned in paragraph 0059. “electroencephalogram information presentation unit” is interpreted as a processor, as mentioned in paragraph 0059. “decision unit” is interpreted as a processor, as mentioned in paragraph 0059. “Decision presentation unit” is interpreted as a processor, as mentioned in paragraph 0059.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “an exercise assisting device configured to apply at least one of a mechanical stimulus or an electrical stimulus to a subject; and a controller configured to control the exercise assisting device in accordance with electroencephalogram information acquired by the electroencephalogram measurement system” in lines 4-8 which are part of the preamble of the method, however, the actual method steps do not require the exercise assisting device or the controller. It is unclear if Applicant intends to include the function of these components in the method and therefore it is unclear if the method actually includes the components of the preamble as the exercise assisting device and the controller elements are not linked to the recited method steps. 
Claim 13 is rejected due to its dependence on claim 11. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 11 is directed to a method for controlling electroencephalogram measurement, which is a computational algorithm, mental process, or abstract idea. Claim 11 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 11 is as follows:
Step 1: Claim 11 is drawn to an electroencephalogram measurement method for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 11 recites an abstract idea. In particular, claim 11 recites the following limitations:
[A1] A method for controlling a rehabilitation support system comprising: [B1] an electroencephalogram measurement system; [C1] the method comprising: acquiring the electroencephalogram information representing an electroencephalogram obtained by… being placed on a region of interest forming part of the subject’s head; [D1] measuring an impedance value between the electrode unit and the subject's body in an acquisition mode in which the electroencephalogram information is acquired; [E1] and outputting the impedance value measured; [F1] presenting the electroencephalogram information acquired; [G1] determining a decision, based on the impedance value measured, whether or not the electroencephalogram is sensed in good condition…; [H1] and presenting the decision, measuring and recording the electroencephalogram …. and measuring the impedance value being performed in parallel with each other in a training process for performing training by measuring the electroencephalogram, the impedance value, the electroencephalogram information, and the decision being displayed …. These elements [A1]-[H1] of claim 11 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A - Prong Two: Claim 11 recites the following limitations that are beyond the judicial exception: [A2] an exercise assisting device configured to apply at least one of a mechanical stimulus or an electrical stimulus to a subject; [B2] a controller configured to control the exercise assisting device in accordance with electroencephalogram information acquired by the electroencephalogram measurement system; [C2] electrode unit; [D2] screen of a display unit.
These elements [A2]-[D2] of claim 11 do not integrate the exception into a practical application of the exception. In particular, the elements of [A2]-[D2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Additionally, the elements [A2] and [B2] are merely recited in the preamble to the method and are not required for the recited method steps (see the 112b rejection above), therefore elements [A2] and [B2] do not contribute in integrating the exception into a practical application of the exception. 
Step 2B: Claim 11 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[D2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claim 13 depends from claim 11, and recite the same abstract idea as claim 11. Furthermore, the claim only contains recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions:
Claim 13 recites a non-transitory storage medium readable for a computer system.
Each of these claims limitations does not integrate the exception into a practical
application. In particular, the elements of claim 13 are merely instructions to
implement an abstract idea on a computer, or merely uses a computer as a tool to perform an
abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to
significantly more than the judicial exception itself because they are simply appending well-
understood, routine and conventional activities previously known in the industry, specified at a
high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no
more than a generic computer to perform generic computer functions that are well-understood,
routine and conventional activities previously known in the industry (see Electric Power Group,
830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP
Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception
into a practical application and do not amount to significantly more than the above-judicial
exception (the abstract idea). Looking at the limitations of each claim as an ordered combination
in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is
not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves
any other technology. There is no indication that the combination of elements permits
automation of specific tasks that previously could not be automated. There is no indication that
the combination of elements includes a particular solution to a computer-based problem or a
particular way to achieve a desired computer-based outcome. Rather, the collective functions of
the claimed invention merely provides conventional computer implementation, i.e., the computer
is simply a tool to perform the process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 7, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bibian et al. (U.S. Pub. No. 2011/0130675) (previously cited) in view of Junichi et al. (JP 2016-013180; English translation) (previously cited) and Tong et al. (U.S. Pub. No. 2014/0213874). 
Regarding claim 1, Bibian discloses:
An electroencephalogram measurement system (abstract and paragraphs 0007-0008); the electroencephalogram measurement system comprising: an acquisition unit configured to acquire the electroencephalogram information, the electroencephalogram information representing an electroencephalogram obtained by an electrode unit (paragraphs 0010 and 0037-0045 disclose using electrodes to acquire EEG data or information and paragraph 0014 discloses wherein the system is implemented as software on a computer or processor), the electrode unit being placed on a region of interest that forms part of the subject's head (paragraph 0042 discloses wherein the electrodes are placed at specific locations on the subject’s head); an impedance measurement unit configured to measure an impedance value between the electrode unit and the subject's body in an acquisition mode in which the acquisition unit acquires the electroencephalogram information (paragraphs 0012, 0015-0016, and 0076 disclose wherein the system measures the impedance between the electrodes attached to the user to determine signal quality); and an output unit configured to output the impedance value measured (Figures 7, 9, paragraphs 0031 and 0076 disclose wherein the system outputs or provides the measured impedance values); an electroencephalogram information presentation unit configured to present the electroencephalogram information acquired by the acquisition unit (abstract, paragraphs 0002 and 0007-0008 disclose wherein the system displays the EEG signal data); a decision unit configured to determine, based on the impedance value measured, whether or not the electroencephalogram is sensed in good condition by the electrode unit (paragraphs 0012, 0015-0016, and 0076 disclose wherein the system measures the impedance between the electrodes attached to the user to determine whether the EEG electrode connection is good or not); and a decision presentation unit configured to present a decision made by the decision unit (Figure 9, paragraphs 0012, 0015-0016, 0031 and 0076 disclose wherein the system displays or presents the electrode connection determination); measuring and recording the electroencephalogram using the electrode unit and measuring the impedance value using the impedance measurement unit being performed in parallel with each other (figure 7, paragraphs 014-0016, 0076, and 0108 disclose wherein impedance and EEG measurements are made simultaneously or in parallel); the impedance value measured as provided by the output unit, the electroencephalogram information presented by the electroencephalogram information presentation unit, and the decision presented by the decision presentation unit being displayed on a screen of a display unit (figures 7-12 and paragraphs 0002, 0108 disclose wherein the system displays the measurement values, on a display screen, including the measured numerical impedance value, the EEG information or values, and the electrode connection determination).
yet Bibian does not disclose:
A rehabilitation support system comprising: an exercise assisting device configured to apply at least one of a mechanical stimulus or an electrical stimulus to the subject; and a controller configured to control the exercise assisting device in accordance with the electroencephalogram information acquired by the acquisition unit.
However, in the same field of EEG measurement systems, Junichi discloses:
A rehabilitation support system (paragraph 0001) comprising: an exercise assisting device (body drive device 20 and/or electrical stimulation application device 30) configured to apply at least one of a mechanical stimulus or an electrical stimulus to the subject (paragraph 0013 discloses wherein the body drive unit applies a mechanical drive or stimulus to the subject and paragraph 0014 discloses wherein the electric stimulation applying device applies an electrical stimulation to a muscle of a subject); and a controller (control device 40) configured to control the exercise assisting device in accordance with the electroencephalogram information acquired by the acquisition unit (paragraph 0012 discloses wherein an EEG measuring device 10 measures EEG signals of the subject and communicates the measured EEG to the control device and paragraphs 0017-0022 disclose wherein the EEG information is used in controlling the mechanical and electrical stimulus output of the system).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Bibian to incorporate a rehabilitation support system comprising: an exercise assisting device configured to apply at least one of a mechanical stimulus or an electrical stimulus to the subject; and a controller configured to control the exercise assisting device in accordance with the electroencephalogram information acquired by the acquisition unit, as taught by Junichi, in order to allow for assisted control of a user’s body based on EEG signals associated with their brain function or thoughts.
Yet the combination does not disclose:
Wherein the measuring and recording the electroencephalogram and measuring the impedance value are performed in parallel with each other for a training process for performing training by measuring the electroencephalogram.
However, in the same field of EEG brain analysis devices Tong discloses:
Wherein the measuring and recording the electroencephalogram and measuring the impedance value are performed in parallel with each other for a training process for performing training by measuring the electroencephalogram (paragraph 0030 discloses wherein the system measures and indicates the impedance and EEG value in parallel for measuring and analyzing EEG values and paragraph 0001, 0023, and 0032 disclose wherein the EEG feedback is used for rehabilitation training).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the measuring and recording the electroencephalogram and measuring the impedance value are performed in parallel with each other for a training process for performing training by measuring the electroencephalogram, as taught by Tong, in order to help users train and recover from neurological conditions utilizing accurate and reliable EEG signal feedback. 
Regarding claim 4, Bibian in view of Junichi and Tong discloses the system of claim 1, and Bibian further discloses:
wherein the electrode unit includes a plurality of electrodes (paragraph 0010 discloses wherein the device uses a multi-electrode EEG system), the impedance measurement unit is configured to measure the impedance value between each of the plurality of electrodes and the subject's body (paragraphs 0012, 0015-0016, and 0076 disclose wherein the system measures the impedance between the electrodes attached to the user), and the decision unit is configured to further determine, based on a relative relation in the impedance value between the plurality of electrodes, whether or not the electroencephalogram is sensed in good condition by the plurality of electrodes (paragraphs 0012, 0015-0016, and 0076 disclose wherein the system measures the impedance between the electrodes attached to the user to determine whether the EEG electrode connection is good or not).
Regarding claim 6, Bibian in view of Junichi and Tong discloses the system of claim 1, and Bibian further discloses:
wherein the decision presentation unit is configured to indicate, in colors, whether the electroencephalogram is sensed in good condition or not according to the decision made by the decision unit (paragraphs 0084-0085 discloses wherein the alerts or displayed condition or status data can be presented or alerted by or with color).
Regarding claim 7, Bibian in view of Junichi and Tong discloses the system of claim 1, and Bibian further discloses:
wherein the decision presentation unit is configured to indicate a position of the electrode unit using a figure representing the head (See figure 9 and paragraphs 0073, 0087, and 0113).
Regarding claim 9, Bibian in view of Junichi and Tong discloses the system of claim 1, and Bibian further discloses:
wherein the output unit is configured to display, on a display unit, the impedance value measured as a numerical value, of which the number of significant digits corresponds to setting information (figure 7 and paragraph 0108 disclose wherein the measured numerical impedance value is displayed with a significant digit to the tenths place which would correspond with the setting information of the system).
Regarding claim 11, Bibian discloses:
A method comprising: an electroencephalogram measurement system (abstract and paragraphs 0007-0008), the method comprising: acquiring the electroencephalogram information representing an electroencephalogram obtained by an electrode unit (paragraphs 0010 and 0037-0045 disclose using electrodes to acquire EEG data or information and paragraph 0014 discloses wherein the system is implemented as software on a computer or processor), the electrode unit being placed on a region of interest forming part of the subject's head (paragraph 0042 discloses wherein the electrodes are placed at specific locations on the subject’s head); measuring an impedance value between the electrode unit and the subject's body in an acquisition mode in which the electroencephalogram information is acquired (paragraphs 0012, 0015-0016, and 0076 disclose wherein the system measures the impedance between the electrodes attached to the user to determine signal quality); outputting the impedance value measured (Figures 7, 9, paragraphs 0031 and 0076 disclose wherein the system outputs or provides the measured impedance values); presenting the electroencephalogram information acquired (abstract, paragraphs 0002 and 0007-0008 disclose wherein the system displays the EEG signal data); determining a decision, based on the impedance value measured, whether or not the electroencephalogram is sensed in good condition by the electrode unit (paragraphs 0012, 0015-0016, and 0076 disclose wherein the system measures the impedance between the electrodes attached to the user to determine whether the EEG electrode connection is good or not); and presenting the decision (Figure 9, paragraphs 0012, 0015-0016, 0031 and 0076 disclose wherein the system displays or presents the electrode connection determination); measuring and recording the electroencephalogram using the electrode unit and measuring the impedance value being performed in parallel with each other (figure 7, paragraphs 014-0016, 0076, and 0108 disclose wherein impedance and EEG measurements are made simultaneously or in parallel); the impedance value, the electroencephalogram information, and the decision being displayed on a screen of a display unit (figures 7-12 and paragraphs 0002, 0108 disclose wherein the system displays the measurement values, on a display screen, including the measured numerical impedance value, the EEG information or values, and the electrode connection determination).
yet Bibian does not disclose:
A rehabilitation support system comprising: an exercise assisting device configured to apply at least one of a mechanical stimulus or an electrical stimulus to the subject; and a controller configured to control the exercise assisting device in accordance with electroencephalogram information acquired by the acquisition unit.
However, in the same field of EEG measurement systems, Junichi discloses:
A rehabilitation support system (paragraph 0001) comprising: an exercise assisting device (body drive device 20 and/or electrical stimulation application device 30) configured to apply at least one of a mechanical stimulus or an electrical stimulus to the subject (paragraph 0013 discloses wherein the body drive unit applies a mechanical drive or stimulus to the subject and paragraph 0014 discloses wherein the electric stimulation applying device applies an electrical stimulation to a muscle of a subject); and a controller (control device 40) configured to control the exercise assisting device in accordance with electroencephalogram information acquired by the acquisition unit (paragraph 0012 discloses wherein an EEG measuring device 10 measures EEG signals of the subject and communicates the measured EEG to the control device and paragraphs 0017-0022 disclose wherein the EEG information is used in controlling the mechanical and electrical stimulus output of the system).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Bibian to incorporate a rehabilitation support system comprising: an exercise assisting device configured to apply at least one of a mechanical stimulus or an electrical stimulus to the subject; and a controller configured to control the exercise assisting device in accordance with the electroencephalogram information acquired by the acquisition unit, as taught by Junichi, in order to allow for assisted control of a user’s body based on EEG signals associated with their brain function or thoughts.
Yet the combination does not disclose:
Wherein the measuring and recording the electroencephalogram and measuring the impedance value are performed in parallel with each other for a training process for performing training by measuring the electroencephalogram.
However, in the same field of EEG brain analysis devices Tong discloses:
Wherein the measuring and recording the electroencephalogram and measuring the impedance value are performed in parallel with each other for a training process for performing training by measuring the electroencephalogram (paragraph 0030 discloses wherein the system measures and indicates the impedance and EEG value in parallel for measuring and analyzing EEG values and paragraph 0001, 0023, and 0032 disclose wherein the EEG feedback is used for rehabilitation training).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the measuring and recording the electroencephalogram and measuring the impedance value are performed in parallel with each other for a training process for performing training by measuring the electroencephalogram, as taught by Tong, in order to help users train and recover from neurological conditions utilizing accurate and reliable EEG signal feedback.
Regarding claim 13, Bibian in view of Junichi and Tong discloses the method of claim 11, and Bibian further discloses:
A non-transitory storage medium readable for a computer system and storing a program designed to cause the computer system to carry out the system of claim 11 (paragraph 0014 discloses wherein the system is implemented as software on a computer or processor).
Response to Amendment
Applicant amended claims 1, 4, 6, 7, 9, 11, and 13 in the response filed 08/26/2022.
Applicant canceled claims 2-3, 5, 8, and 10 in the response filed 08/26/2022
Response to Arguments
Applicant’s arguments and amendments, see pages 2-9 of the response, filed 08/26/2022, with respect to the 35 USC 101 rejections have been fully considered and are persuasive with regard to claims 1, 4, 6, 7, and 9.  The 101 rejection of claims 1, 4, 6, 7, and 9 have been withdrawn. The 101 rejection with regard to claims 11 and 13 are maintained because the recited structure is only mentioned within the preamble and is not tied to the claimed method steps. See the rejection above.
Applicant’s arguments and amendments, see pages 2-9 of the response, filed 08/26/2022, with respect to the rejection(s) of claim(s) 1, 4, 6, 7, 9, 11, and 13 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tong which discloses using impedance and EEG measurements during a training process.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792